181 N.J. Super. 1 (1981)
436 A.2d 532
HALOCARBON PRODUCTS CORP., PLAINTIFF-RESPONDENT,
v.
BOROUGH OF SOUTH RIVER, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted June 9, 1981.
Decided June 16, 1981.
Before Judges MATTHEWS and MORTON I. GREENBERG.
Schwartz & Schiappa, attorneys for appellant (Gary M. Schwartz on the brief).
Golden, Shore, Zahn & Richmond, attorneys for respondent (Michael S. Richmond on the brief).
PER CURIAM.
Subject to the remand for the purposes below described, the judgment of the Tax Court entered May 9, 1980 is affirmed substantially for the reasons set forth in the opinion of Judge Andrew of that date. We add the following comment. Defendant asserts that the trial court erred in discounting the "comparable" sale of Lot 1, Block 377. The court noted there were improvements on the property and that "the flood hazard regulations were not in effect at the time of the sale." Defendant *2 argues that plaintiff's property was also not subject to the flood plain regulations when it was sold. While we do not disagree with the trial judge's handling of this "comparable" sale, nevertheless it is appropriate to point out that defendant's argument is probably counterproductive since it is likely that the value of both properties was adversely affected by the regulations.
The parties are in accord that there is a computation error in the judgment. In view of this agreement we assume that a consent order may be prepared correcting the judgment. Accordingly we remand the matter to the Tax Court for entry of a corrected order. If the parties are unable to agree upon the terms of the order, then the judge of the Tax Court may, after such hearing as shall be appropriate, enter a corrected order.
Affirmed and remanded. We do not retain jurisdiction.